OPINION — AG — ** TAX ROLLS — CORRECTION — COUNTY TREASURER ** THE PROVISIONS OF 68 O.S. 184 [68-184](D) WHICH AUTHORIZES THE COUNTY TREASURER TO CORRECT CERTAIN TYPES OF ERRORS IN THE TAX ROLLS AFTER THE DELIVERY OF SUCH ROLLS TO HIM, UNDER AUTHORITY OF A CERTIFICATE ISSUED BY ORDER OF THE COURT OF COUNTY COMMISSIONERS AFTER A HEARING UPON AN APPLICATION PRESENTED BY ONE WHOSE INTERESTS ARE AFFECTED BY SUCH ERRORS, ARE 'NOT' IN CONFLICT WITH, AND DO NOT SUPERSEDE THE PROVISIONS OF 68 O.S. 15.57 [68-15.57], WHICH AUTHORIZES THE COUNTY TREASURER TO CORRECT THE TAX ROLLS, " ANY ERROR IN THE NAME OF THE PERSON ASSESSED OR TAXED ", OR ANY ERROR IN THE AMOUNT OF TAX AS EXTENDED ON THE ROLLS ", DISCOVERED BY HIM, AFTER DELIVERY OF SUCH ROLLS TO HIM, UPON A CERTIFICATE ISSUED TO HIM BY THE COUNTY ASESSOR. (TAX LIST, COUNTY ASSESSOR, MISTAKE, TAX RECORDS, REAL PROPERTY, TAX PROTEST) CITE: 68 O.S. 15.57 [68-15.57] (JAMES C. HARKIN)